II116th CONGRESS2d SessionS. 3988IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Cassidy (for himself, Ms. Smith, Mr. Jones, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act with respect to telehealth enhancements for emergency response.1.Short titleThis Act may be cited as the
		  Enhancing Preparedness through Telehealth Act.2.Telehealth enhancements for emergency responseSubsection (e) of section 319D of the Public Health Service Act (42 U.S.C. 247d–4)  is amended to read as follows:(e)Telehealth enhancements for emergency response(1)EvaluationThe Secretary, in consultation with the Federal Communications Commission and other relevant Federal agencies, shall, every 5 years—(A)conduct an inventory of telehealth initiatives in existence on the date of enactment of the Enhancing Preparedness through Telehealth Act, including the—(i)specific location of networks and health information technology infrastructure that support such initiatives;(ii)medical, technological, and communications capabilities of such initiatives;(iii)functionality of such initiatives; and(iv)capacity and ability of such initiatives to handle increased volume during the response to a public health emergency;(B)identify methods to expand and interconnect the State and regional health information networks funded by the Secretary, the State and regional broadband networks funded by the Federal Communications Commission, including such networks supported by the rural health care support mechanism pilot program, and other telehealth networks;(C)evaluate ways to prepare for, monitor, respond rapidly to, or manage the events of, a public health emergency through the enhanced use of telehealth technologies, including—(i)mechanisms for payment or reimbursement for use of such technologies and personnel during public health emergencies;(ii)the use of telehealth technologies and services by health care providers in recent public health emergencies; (iii)ways in which States used telehealth technologies and services in State responses to public health emergencies; and(iv)infrastructure and resource needs to ensure providers have the necessary tools, training, and technical assistance to provide telehealth services;(D)identify methods for reducing legal barriers that deter health care professionals from providing telehealth services, such as by utilizing State emergency health care professional credentialing verification systems, encouraging States to establish and implement mechanisms to improve interstate medical licensure cooperation, facilitating the exchange of information among States regarding investigations and adverse actions, and encouraging States to waive the application of licensing requirements during a public health emergency;(E)evaluate ways to integrate the practice of telehealth within the National Disaster Medical System or any recent actions taken related to such integration;(F)promote greater coordination among existing Federal interagency telehealth and health information technology initiatives; and(G)make recommendations related to updates on the use of telehealth in public health emergencies in Federal and State public health preparedness plans and any actions taken to implement such recommendations.(2)Report(A)In general(i)Initial reportNot later than 1 year after the date of enactment of the Enhancing Preparedness through Telehealth Act, the Secretary shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding the findings and recommendations pursuant to paragraph (1).(ii)Subsequent reportsThe Secretary shall submit updated reports described in clause (i) to the committees described in such clause not later than January 1, 2023, and every 5 years thereafter.(B)ConsiderationsIn preparing the reports under subparagraph (A), the Secretary shall take into consideration potential barriers to the adoption of telehealth by patients and providers during a public health emergency, including—(i)provider reimbursement;(ii)insurance coverage;(iii)provider licensure;(iv)accessibility of telehealth and remote technologies; and(v)concerns around violating relevant privacy, security, and patient safety regulations..